Case 1:20-cv-01057-RM-SKC Document 52 Filed 07/08/20 USDC Colorado Page 1 of 1

UNITED STATES DISTRICT COURT DISTRICT OF COLORADO

 

Matt Simpson

\ Plaintiff(s), Court File Number

: 20-cv-01691

ve Lk

: | ' : : AFFIDAVIT OF SERVICE

Alterra Mountain Company, et al. -
i Defendant(s),

|
State be Delaware
County! of New Castle
| .
I, Kevin S. Dunn, state that on Tuesday, June 16, 2020 at 1:45 PM I served the Summons,

Ss.

Complaint and Civil Cover Sheet upon Ikon Pass, Inc., therein named, personally at Corporation

Service Company, 251 Little Falls Drive, Wilmington, DE 19808, by handing to and leaving with

|
Lynanne Gares, Service of Process Specialist at Corporation Service Company, the Registered

!
f

| . :
Agent for Ikon Pass, Inc., expressly authorized to accept service of process for same, a true

and cokrect copy thereof.

I declare under penalty of perjury that this information is true.

pated: 6 / [6 /2020 =>

Kevin SK _Duar’

 

 

* Service was completed by an independent contractor retained by Metro Legal Services, Inc.
' .

EA Metro? LEGAL

. _ legal support specialists since 1969
Serial # GUSGL 240352 1156
; 330 2nd Avenue South, Suite 150
Re: 6 1 06-001 | . Minneapolis, MN 55401
jl (800) 488-8994
| -1- www.metrolegal.com,
